Citation Nr: 1046568	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

Although the RO framed the issue on appeal as entitlement to 
service connection for PTSD, a review of the record indicates 
that the Veteran also claims to suffer from symptoms of 
depression.  Recent case law mandates that a claim for a mental 
health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
holding in Clemons, the Board has recharacterized the issue of 
entitlement to service connection for PTSD to the broader issue 
of entitlement of service connection for an acquired psychiatric 
disability, as is reflected on the cover page.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 
(1993) (Board is obligated to review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal, including all documents or oral testimony 
submitted prior to the Board decision).

As a final introductory matter, the Board notes that the Veteran 
and his representative have asserted that the Veteran is unable 
to work due to his psychiatric disorder.  In the February 2009 
brief, the Veteran's representative stated that the Veteran was 
basically unemployed and his only source of income was from food 
stamps and odd jobs since he is unable to maintain any gainful 
employment.  However, no further development was made in the 
claims file.  In light of the action taken below to grant the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, the Board interprets the Veteran's 
assertions as raising an implicit claim of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action. 

The issue of skin condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that any currently diagnosed acquired 
psychiatric disorder is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired 
psychiatric disorder, to include PTSD and depression have been 
met.  38 U.S.C.A. §§ 105, 1101, 1112, 1110, 5103, 5103A, 5107 
(West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for 
a psychiatric disorder and remand the Veteran's skin condition 
claim, a discussion as to whether VA's duties to notify and 
assist the appellant have been satisfied is not required.  The 
Board finds that no further notice or assistance is necessary, 
and the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

An Acquired Psychiatric Disorder

At the outset, the Board notes that the Veteran seeks service 
connection for an acquired psychiatric disorder, to include PTSD 
and depression.  However, as discussed below, the Board has 
decided to grant the Veteran's claim based on a diagnosis of 
depression and thus need not consider the unique criteria 
governing service connection criteria governing service 
connection for PTSD.  See 38 C.F.R. § 3.304(f)(2010).  

The Veteran asserts that his acquired psychiatric disorder is 
related to his active service.  Specifically, the Veteran 
contends that he developed a psychiatric disorder from when he 
served as a perimeter guard outside of the De Nang Airport when 
he was stationed in Vietnam.  The Veteran stated that his 
condition started from many incidents that occurred in service, 
to include a time when he shot and killed a man because he 
thought he had a rifle in his hand, but it was just a stick.  The 
Veteran reported that he had nightmares from this incident.  

The Veteran's induction examination report does not reveal any 
complaint or report of a psychiatric disorder.  The Veteran did 
not indicate that he had received prior psychiatric treatment and 
the examiners did not find any indication that the Veteran was 
unfit for service.  Furthermore, the Veteran's service treatment 
records do not reveal that the Veteran was treated for a 
psychiatric disorder while in service.  

The Veteran has consistently reported specific in-service 
incidents, from when he served in Vietnam.  Specifically, the 
Veteran reported that he served in a war zone for 13 months and 
19 days, where he was under fire.  Additionally, the Veteran 
stated that he accidentally shot an innocent man.  Furthermore, 
the Veteran reported that he experienced ambush, witnessed 
casualties, and saw people wounded.  The Veteran specifically 
named a friend, I.S., who arrived in Vietnam with him on the 
U.S.S. Barret, who was killed on March 23, 1967 in Vietnam. 

In a September 2009 letter from the Joint Services Records 
Research Center (JSRRC), Veteran's in-service incidents were 
verified.  The letter stated that the Veteran's personnel file 
verified that he was assigned to H&S Company and D Company, 1st 
Battalion, FMF, Vietnam from June 1, 1966 through June 3, 1967.  
Additionally, the letter stated that a unit history requested 
through the National Archives and Records Administration provided 
evidence of enemy attacks on the Veteran's unit during the month 
of March 1967.  The letter concluded that the details listed 
above corroborate the Veteran's account of stressful events, 
given at Birmingham VAMC.  

A showing of continuity of symptoms after discharge may be used 
as evidence to prove the nexus.  38 C.F.R. § 3.303(b).  By 
"competent medical evidence" is meant in part that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a) (2010).  As noted above, however, in certain 
cases, competent lay evidence may satisfy any of the required 
elements.  "Competent lay evidence" is defined as any evidence 
not requiring that the proponent have specialized education 
training or experience but is provided by a person who has the 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
 3.159(a)(2).  The post-service evidence includes VA 
psychological treatment records, written statements, and a VA 
examination report .  

The Veteran's VA treatment records showed that the Veteran had 
been seeking treatment for a psychiatric disorder from August 
2003 to the present.  The Veteran consistently reported the same 
incidents in service, where he saw people being injured and 
killed, including some of his friends.  He reported that he has 
nightmares, night sweats, and flashbacks from these incidents.  
The Veteran stated that these are the direct result of intense 
fear and a sense of helplessness from when he was in Vietnam.  He 
avoids talking about his experience in Vietnam.  Additionally, 
the Veteran reported that he feels irritable, depressed, and 
guilty about his experiences in Vietnam.  He also reported 
difficulty in getting along with people, and stated that he had 
not been able to hold down a job for a long time.  Additionally, 
the Veteran reported self medicating for his PTSD and depression 
symptoms with valium and codeine.  The Veteran was continuously 
noted to have symptoms of depression and PTSD.  A VA doctor 
stated that the Veteran used emotional numbing, detachment, and 
denial to ward off thoughts and memories of traumatic events in 
Vietnam. 

Additionally, the Veteran has provided a December 2006 statement, 
in support of his claim.  The Veteran's brother stated that as 
far back as the summer of 1969, he realized that something was 
wrong with the Veteran.  He stated that the Veteran was no longer 
the outgoing and friendly person he had always known.  
Additionally, he stated that the Veteran began to exclude himself 
and became nervous and shaky at the sound of loud noises.    

The Veteran was afforded a VA psychological examination in 
September 2009.  After review of the pertinent treatment records, 
the examiner stated that the Veteran had a history of PTSD and 
depression.  The examiner noted that the Veteran reported taking 
Benadryl up to twice a week to help with his difficulties of 
falling asleep.  The Veteran reported a mild intermittent 
depressed mood but stated he tried to keep himself busy to 
distract his mind.  Additionally, the Veteran reported his 
incidents in service while serving in Vietnam, to include the 
death of his friend and the shooting of a civilian.  The Veteran 
reported having reoccurring distressing dreams of the event.  

The examiner stated that the Veteran was considered mildly 
impaired with regard to psychosocial functioning.  Additionally, 
the examiner stated that the Veteran had no known post-service 
stressors.  The examiner noted that while the Veteran may very 
well have met criteria for PTSD in the past, he was not currently 
reporting enough symptoms to meet criteria for DSM-IV diagnosis 
of PTSD.  The examiner stated that the Veteran did report 
intermittent depressive episodes and a history of depression, and 
therefore, diagnosed him with depressive disorder.  The examiner 
stated that the  Veteran's psychosocial functioning impairment 
appeared to be minimal/mild at that time.  

Subsequently, in June 2010, the examiner submitted an addendum to 
the September 2009 VA examination report.   The examiner reported 
that the issue of whether it is at least as likely as not that 
the Veteran's previously diagnosed PTSD resulted from his 
confirmed in-service stressors, could not be resolved without 
resort to mere speculation.  However, the examiner concluded that 
the Veteran's depressive disorder was as least as likely as not 
related to, but not solely caused by, his confirmed in-service 
stressors.  The examiner stated that the Veteran's military 
events are considered to be one of the several contributing 
factors to the Veteran's depression.  Furthermore, the examiner 
stated that the Veteran's current diagnosis of depression is 
considered to be at least as likely as not related to his 
previous diagnosis of PTSD.  The examiner stated that the 
symptoms reported by the Veteran in his recent VA examination 
overlapped with some previously reported symptoms noted in the 
mental health records, and therefore, current and previously 
diagnosed disorders are considered at least as likely as not 
related.  

After a careful review of the evidence, the Board finds that the 
Veteran's post-service medical records and, in particular, the 
examiner's June 2010 addendum opinion, which definitively related 
the Veteran's depression to specific events in service - his 
confirmed in-service stressors - demonstrate that the Veteran's 
currently diagnosed psychiatric condition is related to his 
period of active service.

The Veteran has reported specific incidents in service that led 
to his psychiatric disorder. Specifically, when his friend died 
in Vietnam and when the Veteran shot and killed a civilian.  In 
addition, the Board finds that the lay statements of the Veteran 
are consistent, credible, and probative as to a history of what 
he experienced and witnessed in-service.  Additionally, the 
Veteran's accounts of in-service incidents were verified by the 
JSRRC in a letter dated September 2009.

Furthermore, the Court has held that lay testimony may be 
competent to establish a diagnosis by describing symptoms that 
support a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the 
Veteran is competent to describe symptoms of an acquired 
psychiatric disorder dating back since service, as it is a matter 
of which he would have personal knowledge.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Additionally, his symptoms of an acquired psychiatric 
disorder are credible as they are supported in the record and 
further were used to support the diagnosis of depression.  
Although the Veteran did not seek treatment for psychiatric 
condition until August 2003, he reported in the VA outpatient 
treatment records that he had continued psychological symptoms 
since his discharge from service.  Specifically, the Veteran 
noted that he self medicated for his PTSD and depression symptoms 
with valium and codeine.  Additionally, the Veteran's VA doctor 
stated that the Veteran used emotional numbing, detachment, and 
denial to ward off thoughts and memories of traumatic events in 
Vietnam over the years.  Furthermore, his VA records show that 
when he began psychological treatment in 2003, he continued until 
the present time.  Therefore, the Veteran's lay evidence is 
competent and sufficient to establish a diagnosis of an acquired 
psychiatric disorder after describing symptoms that were later 
diagnosed by a medical professional.  Davidson v. Shinseki, 581 
F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  In addition, the Veteran's lay 
statements regarding the onset of his psychiatric symptoms 
constitute evidence of a continuity of symptomatology, which 
further weighs in favor of his claim.  Maxson v. Gober, 230 F.3d. 
1330 (Fed. Cir. 2000).

While the Veteran initially claimed entitlement to service 
connection for PTSD, the Court has held that a claimant is 
seeking service connection for the associated symptomatology, 
rather than a  specific diagnosis or label.  Clemons v. Shinseki, 
23 Vet. App. 1  (2009).  The Veteran reported that he suffered 
from symptoms as a result of his PTSD.  However, the September 
2009 VA examiner concluded that the Veteran's symptoms were 
attributed to depressive disorder and not due to PTSD.  According 
to the VA examiner, the Veteran's depressive disorder was as 
least as likely as not related to his confirmed in-service 
stressors.  Therefore, although the examiner did not give a 
diagnosis for the Veteran's claimed PTSD, the Board need not 
consider whether service connection is warranted for that 
particular disability as its symptoms are encompassed in the 
psychiatric disorder which the examiner has diagnosed as 
depression and definitively related to service.  

As stated above, there is competent, probative medical evidence 
linking the Veteran's current psychiatric disability to his 
period of active service.  Therefore, the Board is of the opinion 
that the point of equipoise in the evidence has been attained.  
Because a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will therefore be applied and 
service connection for an acquired psychiatric disorder will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include depressive disorder and post traumatic stress disorder 
(PTSD), is granted.


REMAND

The Veteran contends that he is entitled to service connection 
for a skin condition, to include as secondary to Agent Orange 
exposure.  However, additional evidentiary development is 
necessary on this matter before appellate review may proceed.

The Veteran's December 1965 service treatment records reflect 
that he was seen for a rash on his legs while in service.  
However, records were void of any diagnosis or treatment for skin 
a condition at that time. 

According to VA outpatient treatment record, dated from October 
1998 to present, the Veteran had been seen on multiple occasions 
for rashes all over his body, to include his hands, neck, and 
forearms.  The Veteran reported that the rashes appeared 40 years 
ago, when he was discharged from service.  The Veteran stated 
that he has outbreaks when he is in warmer weather.  Furthermore, 
the Veteran submitted a statement by his brother, which stated 
that he noticed the Veteran's skin condition when he returned 
from war.  He further stated that he had never seen the Veteran's 
skin condition previously.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. §  3.307(a)(6)(iii).

The Veteran served in the U.S. Marine Corps, and his military 
occupational specialty was a rifleman.  The Veterans' service 
personnel records indicate that during his service in Vietnam, he 
was initially assigned to "A" Company, 1st Military Police 
Battalion.  Subsequently, he was then assigned to "H&S" 
Company, 1st Military Police Battalion, and finally "D" 
Company, 1st Military Police Battalion.  Additionally, the 
Veteran's DD-214 showed that the Veteran was the recipient of the 
Vietnam Campaign Medal, the Vietnam Service Medal with one star, 
and National Defense Service Medal.  Therefore, the evidence 
demonstrates that the Veteran served in Vietnam and he is 
presumed to have had herbicide exposure. 

While the Veteran was afforded a VA examination in July 2008, the 
examiner failed to give a definite opinion as to whether it is at 
least as likely as not that the Veteran's skin condition was 
related to or aggravated by any event or incident of service.  
The Veteran reported to the examiner a 40 year history of a rash 
breaking out on his hands and forearms every summer and the rash 
lasts all summer long.  Additionally, the Veteran said that warm, 
hot, sweaty conditions make it worse.  The Veteran stated that he 
was not currently broken out, but would be in a few months when 
the summer hits.  The examiner stated that the Veteran's skin 
condition was clear today.  The examiner gave three possible 
opinions, but could not specifically diagnose the Veteran's 
condition or give an opinion as to whether the Veteran's skin 
condition was related to service without resorting to mere 
speculation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Based on the above evidence, the Board concludes that the Veteran 
must be afforded a VA dermatology examination when an outbreak of 
his skin condition occurs before appellate review may proceed.  
The evidence demonstrates that the Veteran has been treated for a 
number of skin conditions since his separation from active duty.  
However, no clear diagnosis has been assigned as of this time.  
Based on the Veteran's military history and his presence in 
Vietnam, further evidence should be developed regarding this 
claimed disorder.  Without further clarification, the Board is 
without medical expertise to determine if the Veteran's skin 
condition was related to service. Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA 
examination should be obtained, when the Veteran's skin condition 
is present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving treatment for his skin condition dating back to October 
1998.  The treatment records reflect that in October 1998, the 
doctor noted that the Veteran had a rash on his hand and 
forearms, and that the Veteran was seen by a dermatologist 
previously and that the medication prescribed did not help.  
However, these VA medical records associated with that disability 
have yet been associated with the claims folder.  Because it 
appears that there may be outstanding VA medical records dated 
before October 1998 that may contain information pertinent to his 
claim, those records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The appellant should also be offered the opportunity to 
submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated before 
October 1998.  Any attempts to obtain these 
records and responses received thereafter 
should be associated with the appellant's 
claims file.  The appellant should also be 
offered the opportunity to submit any private 
treatment records in support of his claim.

2)	After obtaining any available treatment 
records, the AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination before an appropriate 
specialist(s) for his claimed skin disorder, 
when the Veteran's condition is present.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted.

The examiner should indicate whether the 
Veteran has a current disorder of the skin, 
and if so, whether it is at least as likely 
as not that the disorder(s) manifested 
during, or as a result of, his military 
service, to include as due to herbicide 
exposure such as Agent Orange.  Additionally, 
the examiner should review and consider the 
Veteran's December 1965 service treatment 
records and all outpatient treatment records.  
The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


